Name: 2007/99/EC: Commission Decision of 14 February 2007 amending Decision 2005/692/EC concerning certain protection measures in relation to avian influenza in South Korea (notified under document number C(2007) 410) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  Asia and Oceania;  agricultural activity
 Date Published: 2007-08-24; 2007-02-15

 15.2.2007 EN Official Journal of the European Union L 43/35 COMMISSION DECISION of 14 February 2007 amending Decision 2005/692/EC concerning certain protection measures in relation to avian influenza in South Korea (notified under document number C(2007) 410) (Text with EEA relevance) (2007/99/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures include in particular Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (3). (2) On 25 November 2006, South Korea confirmed an outbreak of highly pathogenic avian influenza caused by the H5N1 strain in a poultry farm in the south of the country. (3) Under current Community legislation, South Korea is only authorised to export to the Community raw pet food and unprocessed feed material containing any parts of poultry, eggs for human consumption and non-treated game trophies from any birds. (4) In view of the animal health risk of the introduction of highly pathogenic avian influenza into the Community, it is appropriate as an immediate measure to suspend imports of these products from South Korea. (5) Decision 2005/692/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2005/692/EC is replaced by the following: Article 3 Member States shall suspend the importation from Malaysia and South Korea of: (a) raw pet food and unprocessed feed material containing any parts of poultry; (b) eggs for human consumption; and (c) non-treated game trophies from any birds. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (3) OJ L 263, 8.10.2005, p. 20. Decision as amended by Decision 2006/521/EC (OJ L 205, 27.7.2006, p. 26).